

Exhibit 10.4


--------------------------------------------------------------------------------


Acer Truncatum Industrial Project Acquisition Agreement with Shandong
Yongchuntang Group Co., Ltd




Party A: China YCT International Group, Inc.
Party B: Shandong Yongchuntang Group Co., Ltd.
In view of the strategic cooperation between Party A and Party B, in order to
better integrate resources, complement each other, win-win cooperation, enhance
market competitiveness and promote the rapid and healthy development of
enterprises, Party A and Party B agreed on the project, The following agenda
items were reached:
1.
The method of acquisition

 Party B transfers their Acer Truncatum Industrial Project to Party A in order
to exchange the part of the equity of Shandong Spring Pharmaceutical Co., Ltd.
2.
Content

 The agreement is based on the assessment (see appendix 2) recognized by both
parties of the project by the third party evaluation institution designated by
Party A refer to the fix assets, intangible assets and the relevant of
qualification of the Acer Truncatum Industrial Project (see appendix 1) of Party
B.
3.
Exchange Items

The parties agreed to Party A exchange the project with 3% equity of Shandong
Spring Pharmaceutical Co., Ltd. to Party B based on the evaluation of the
project of the existing tangible and intangible assets and qualification of
Shandong Spring Pharmaceutical Co., Ltd. Company by Beijing Zhongping Zhengxin
Assets Appraisal Co., Ltd.
4.
Warranty

     4.1 Party A guarantees that the equity transferred to Party B is the
legally owned equity of Shandong Spring Pharmaceutical Co., Ltd. of Party A, and
Party A has full management right. Party A guarantees that there is no mortgage,
pledge or guarantee on the transferred equity, and is exempt from the recourse
of any third party. Otherwise, all responsibilities arising therefrom shall be
borne by Party A.
    4.2 After Party A transfers its equity, its rights and obligations in
Shandong Spring Pharmaceutical Co., Ltd. shall be transferred to Party B for
enjoyment and commitment.
    4.3 Party B shall acknowledge the articles of association of Shandong Spring
Pharmaceutical Co., Ltd. and shall ensure the responsibility for performance of
its obligations in accordance with the articles of association.
    4.4 Once the execution of this Agreement, Party B agrees that it or its
related parties shall no longer carry out the related business activities of the
Project of Acer Truncatum Industry separately or with any third parties.
    4.5 Party B agrees that Party A will get the right of first refusal to the
relevant intangible assets and qualifications to the project that Party B has
declared and will get the permission and authorizations from Chinese government
in the future based on the valuation issued by Beijing Zhongping Zhengxin Assets
Appraisal Co., Ltd.


5.
This Agreement is made in duplicate and shall enter into force on the date of
signature of both parties.



The following is the signature part of both sides


China YCT International Group, Inc. (Company Seal)


By: /s/ Tinghe Yan
            Tinghe Yan
           Legal Representative


Date: June 19, 2018


Shandong Yongchuntang Group Co., Ltd. (Company Seal)


By: /s/ Weirong Wu


           Legal Representative


Date: June 19, 2018
 

--------------------------------------------------------------------------------